Title: From Thomas Jefferson to John Hancock, 28 June 1793
From: Jefferson, Thomas
To: Hancock, John



Sir
Philadelphia June 28. 1793.

Mr. Duplaine, Consul of France for Boston, will of course have presented you his Exequatur and would also of course receive from you those attentions which his office entitles him to. But Mr. Genet, minister from the same nation here, desirous that the affairs of the two nations should be conducted with that cordiality which animates the two nations, and which would be promoted by the personal and mutual esteem of it’s agents, has desired me to present Mr. Duplaine to you according to his personal merit as well as his formal authority. I have not the pleasure of a personal acquaintance with Mr. Duplaine, but he bore the reputation here of a man of worth, and a very sincere republican. I am sure that both of these qualifications will be titles for your esteem, and that on that ground I may safely recommend him to your attentions and good offices, and especially to that concert in his official proceedings which will render the exercise of them agreeable to himself and useful to both countries. I have the honour to be with sentiments of the highest esteem & respect Your Excellency’s Most obedt & most humble servt

Th: Jefferson

